

116 HR 3575 IH: Increasing and Mobilizing Partnerships to Achieve Commercialization of Technologies for Energy Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3575IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Luján (for himself, Mr. Wilson of South Carolina, Mr. Lipinski, Mr. Reed, Mr. Swalwell of California, Mr. Fortenberry, Mr. Fleischmann, Mr. Bilirakis, Mr. McNerney, Mr. McKinley, Mr. Sensenbrenner, Mr. Casten of Illinois, Mr. Tonko, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the IMPACT for Energy Foundation.
	
 1.Short titleThis Act may be cited as the Increasing and Mobilizing Partnerships to Achieve Commercialization of Technologies for Energy Act or the IMPACT for Energy Act. 2.DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of Energy. (2)FoundationThe term Foundation means the IMPACT for Energy Foundation established under section 3(a).
 (3)SecretaryThe term Secretary means the Secretary of Energy. 3.Establishment of IMPACT for Energy Foundation (a)Establishment (1)In generalNot later than February 1, 2021, the Secretary shall establish a nonprofit corporation to be known as the IMPACT for Energy Foundation.
 (2)LimitationThe Foundation shall not be an agency or instrumentality of the Federal Government. (3)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Foundation.
 (4)Nonprofit statusThe Foundation shall be an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.
				(5)Board of Directors
 (A)In generalThe Foundation shall operate under a board of directors. (B)Initial appointmentThe initial appointment of the board of directors shall be facilitated by the Secretary.
 (C)CompositionTo the maximum extent practicable, the board of directors shall include representatives from a diverse range of communities, including—
 (i)the academic community; (ii)the business community;
 (iii)nonprofit organizations; (iv)the communities surrounding the laboratories and facilities of the Department; and
 (v)the technology transfer and commercialization community. (D)Restriction on membershipNo employee of the Department shall be appointed as a member of the board of directors.
					(b)Purpose; activities
 (1)PurposeThe purpose of the Foundation is to channel private sector investments that support efforts to create, develop, and commercialize innovative technologies that address energy challenges by methods that include—
 (A)fostering collaboration and partnerships with researchers from the Federal Government, State governments, institutions of higher education, federally funded research and development centers, industry, and nonprofit organizations for the research, development, or commercialization of transformative energy technologies;
 (B)leveraging technologies by supporting new product development that supports regional economic development; and
 (C)administering prize competitions to accelerate private sector competition and investment. (2)Activities (A)In generalThe Foundation may solicit and accept gifts, grants, and other donations, establish accounts, and invest and expend funds in support of the activities and programs described in subparagraphs (B) through (D).
 (B)Studies, competitions, and projectsThe Foundation may conduct and support studies, competitions, projects, and other activities that further the purpose of the Foundation described in paragraph (1).
					(C)Fellowships and grants
 (i)AwardThe Foundation may award fellowships and grants for activities relating to research, development, prototyping, maturing, or commercializing of energy technologies.
 (ii)Form of awardA fellowship or grant under clause (i) may consist of a stipend, health insurance benefits, funds for travel, and funds for other appropriate expenses.
						(iii)Selection
 (I)In generalThe Foundation shall award a fellowship or grant under clause (i) based on the technical and commercialization merits of the proposed project.
 (II)InputIn selecting recipients of a fellowship or grant under clause (i), the Foundation may consult with potential recipients regarding the ability to carry out various projects that would further the purpose of the Foundation described in paragraph (1).
 (iv)Federal laboratoriesA Federal laboratory that applies for or accepts a grant under clause (i) shall not be considered to be engaging in a competitive procedure.
 (D)Supplementary programsThe Foundation may carry out supplementary programs— (i)to conduct and support forums, meetings, conferences, courses, and training workshops consistent with the purpose of the Foundation described in paragraph (1);
 (ii)to support and encourage the understanding and development of— (I)data reporting models that promote the translation of technologies from the research stage, through the development and maturation stage, and ending in the market stage; and
 (II)policies that make regulation more effective and efficient by leveraging the technology translation data described in subclause (I) for the regulation of relevant technology sectors;
 (iii)for writing, editing, printing, publishing, and vending books and other materials relating to research carried out under the Foundation; and
 (iv)to conduct other activities to carry out and support the purpose of the Foundation described in paragraph (1).
 (E)Authority of foundationThe Foundation shall be the sole entity responsible for carrying out the activities described in this paragraph.
 (F)Administrative controlNo participant in a program under this paragraph or employee of the Foundation shall exercise any administrative control over any Federal employee.
 (c)Support servicesThe Secretary may provide facilities, utilities, and support services to the Foundation if it is determined by the Secretary to be advantageous to the research programs of the Department.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for fiscal year 2020 and each fiscal year thereafter.
			4.Establishment of for-profit subsidiaries
 (a)EstablishmentThe Foundation may establish 1 or more for-profit subsidiaries, including an impact investment fund—
 (1)to stimulate economic development activities relating to the purpose of the Foundation described in section 3(b)(1); and
 (2)to attract for-profit investment partners for technology translation and commercialization activities.
				(b)Authorities of the for-Profit subsidiary
 (1)In generalSubject to paragraph (2), a for-profit subsidiary established under subsection (a) may— (A)enter into a partnership with an economic development corporation, including an incubator, accelerator, or small business investment company;
 (B)pay for the cost of building and administering a facility, including a microlab or incubator, to support the activities of the Foundation described in section 3(b)(2); and
 (C)provide funding to a startup. (2)Cost recovery requirementsA for-profit subsidiary established under subsection (a) shall—
 (A)ensure that the Foundation owns any intellectual property rights generated through activities funded by the for-profit subsidiary, if appropriate; and
 (B)own an equity stake in any startup invested in by the for-profit subsidiary. 